


110 HCON 160 IH: Regarding the endorsement of U.S. citizens’

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 160
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Lincoln Davis of
			 Tennessee submitted the following concurrent resolution; which was
			 referred to the Committee on Financial
			 Services
		
		CONCURRENT RESOLUTION
		Regarding the endorsement of U.S. citizens’
		  claims for payment by Chinese Government of defaulted Chinese
		  bonds.
	
	
		Whereas China issued full faith and credit long term (e.g.
			 47 years) sovereign government bonds from 1913 through 1938, with the following
			 language printed on the face of each of these bonds and the original loan
			 agreement, These obligations are intended to be binding upon the
			 Government of China and any successor government, and were sold to
			 investors based upon these representations;
		Whereas the established conventions of international law
			 with respect to the obligation of a successor government to honor the full
			 faith and credit sovereign obligations of a predecessor government is a
			 fundamental tenet of international trade and commerce;
		Whereas on March 31, 1921, the New York Times advertised
			 the sale and purchase of these bonds on behalf of Cowen & Company to United
			 States citizens;
		Whereas on April 20, 1921, the New York Times published a
			 display ad advertising these bonds for sale to United States citizens on behalf
			 of Pynchon & Company, a registered member of the New York Stock
			 Exchange;
		Whereas on April 26, 1921, the New York Times advertised
			 the sale and purchase of these bonds to United States citizens on behalf of
			 Bull & Eldredge, a registered member of the New York Stock Exchange;
		Whereas on May 22, 1921, the New York Times published an
			 advertisement for the sale and purchase of these bonds to United States
			 citizens for Ernest Smith & Company-Dealers in Foreign Government
			 Bonds;
		Whereas on October 18, 1924, the New York Times published
			 the Bid and Asked quotes, for these bonds;
		Whereas on November 11, 1932, the New York Times published
			 the price and yield of these bonds for the previous days trading;
		Whereas China defaulted on all of its public debt in
			 1939;
		Whereas the People’s Republic of China (in this resolution
			 referred to as PRC) became the official government of China,
			 assuming its assets as well as its liabilities in 1949;
		Whereas in 1955, the People’s Republic of China issued an
			 official communique from the Minister of Foreign Affairs and the Minister of
			 Finance addressed to all Chinese embassies around the world advising that the
			 PRC had not the ability to pay this debt burden (U.S. translation from Mandarin
			 Chinese);
		Whereas the People’s Republic of China replaced the
			 Republic of China in the United Nations as the officially recognized government
			 of China on November 23, 1971, and was subsequently recognized as the
			 government of all China;
		Whereas in 1979, the Chinese Government negotiated a
			 Treaty with the United States providing compensation to U.S. Nationals who
			 suffered a taking of property by the government of the PRC. Because no positive
			 action was taken as of the date of the Treaty by the government of the PRC,
			 with respect to the debt, the bonds were excluded from the scope of the Treaty,
			 (Title V of the International Claims Settlement Act does not provide any
			 statutory authority for the Foreign Claims Settlement Commission to address
			 takings prior to 1949, therefore, lacking authority to negotiate the settlement
			 of the defaulted bonds of the PRC);
		Whereas in 1983, the People’s Republic of China, Minister
			 of Foreign Affairs issued an official Aide Memoire to the United States
			 Department of State asserting that the PRC should have no obligation to pay the
			 debts and advising that they would hold the U.S. Department of State and the
			 United States Government responsible should the PRC be required to honor this
			 debt and demanded that the PRC be protected from suit in United States Courts
			 on this issue citing a mandate of Sovereign Immunity Protection for the PRC,
			 which has subsequently continued to be upheld in the United States court
			 system;
		Whereas the government of the People’s Republic of China
			 concluded a discriminatory settlement of these bonds with respect to British
			 bondholders in 1987, and which excludes United States bondholders from
			 participation. This is known as the 1987 China-Brit Treaty;
		Whereas on May 24, 2000, the United States granted
			 Permanent Normal Trade Status to the People’s Republic of China;
		Whereas on December 22, 2000, notices from the law firm of
			 Stites & Harbison were submitted to the United States Securities and
			 Exchange Commission (in this resolution referred to as SEC), the
			 White House, United States Department of State and the Federal Trade Commission
			 seeking their assistance in the collection efforts of China’s defaulted
			 sovereign debt;
		Whereas on January 29, 2001, U.S. Senator Bill Frist sent
			 written notice to the SEC expressing support of this collection effort and
			 requesting the SEC to actively assist on this issue;
		Whereas on June 13, 2001, the SEC, working jointly and
			 collectively with the State Department, the National Security Council and the
			 Senior Associate Counsel to the President recommended seeking the assistance of
			 the Foreign Bondholders Protective Council (in this resolution referred to as
			 FBPC) to assist in the collection efforts of this claim. The
			 FBPC was enacted under Presidential Executive Order in 1933 by President
			 Franklin D. Roosevelt to assist U.S. citizens in collecting on foreign
			 defaulted debt. The FBPC with the U.S. Government’s endorsement has
			 successfully settled over 40 bond settlements for U.S. citizens from defaulted
			 bonds issued by foreign governments;
		Whereas on August 16, 2001, the American Bondholders
			 Foundation, LLC (in this resolution referred to as ABF) was
			 created to represent the consolidated efforts of bondholders holding defaulted
			 sovereign obligations of the People’s Republic of China;
		Whereas on February 5, 2002, the ABF through its legal
			 representatives Stites & Harbison, PLLC made formal written demands to the
			 PRC requesting fair settlement of these claims. Several subsequent notices have
			 been sent since that time, all of which the PRC has continued to ignore and
			 evade the issue;
		Whereas on May 17, 2002, the United States Congress,
			 initiated by Congressman Bart Gordon, sent written notice to President George
			 W. Bush supporting the efforts of the ABF to receive a fair settlement from the
			 PRC and requesting action by the Administration to hold the Chinese Government
			 accountable to American citizens for a fair resolution of their claims as
			 holders of defaulted Chinese Government bonds. This letter was endorsed by over
			 50 members of the United States House of Representatives;
		Whereas on September 25, 2002, Congressman Walter Jones
			 submitted H. Con. Res. 485 requesting the United States Government to take
			 appropriate action to urge the PRC to provide for a fair resolution of the
			 claims of United States citizens holding defaulted Chinese Government bonds.
			 Congressman Walter Jones and several other Members of Congress held a press
			 conference outside the Cannon House Office Building to announce the resolution.
			 This resolution was assigned to the Committee on Financial Services and was
			 endorsed and supported by Chairman Michael Oxley, however, was unable to be
			 entered onto the calendar for hearings prior to the ending of the 107th
			 Congress;
		Whereas on February 27, 2003, Congressman Walter Jones
			 re-submitted the previous Resolution H. Con. Res. 485, which then became H.
			 Con. Res. 60.  H. Con. Res. 60 was referred to the Committee on International
			 Relations, Chairman Henry Hyde;
		Whereas on June 17, 2003, Congressman Walter Jones issued
			 a letter stating that under International Law, China is clearly obligated to
			 pay American citizens. In Congressman Jones’ letter, he encouraged the ABF to
			 pursue other, non-legislative avenues of seeking redress and compensation for
			 the bondholders. Mr. Jones wrote, A possible tender of the valid full
			 faith and credit obligations of the Chinese Government, which the People’s
			 Republic of China is obligated to accept under International Law as a means of
			 cancellation of Iraq’s existing external sovereign debt to the PRC, would
			 reinforce accepted conventions of international trade and commerce as well as
			 free Iraq from an otherwise oppressive debt burden. It would enable Iraq to
			 conserve its economic resources for economic development and nation building,
			 while possibly resulting in a measure of just compensation for U.S.
			 bondholders. This avenue should be fully explored.;
		Whereas on October 21, 2003, the Committee on
			 International Relations, United States Congress, House of Representatives,
			 Chairman Henry Hyde held formal hearings in the Rayburn House Office Building
			 in Washington, DC entitled: Reassessing the U.S. Economic Relationship with
			 China. Mrs. Jonna Bianco, President of the American Bondholders Foundation, was
			 requested by the International Relations Committee to testify before the
			 Committee. Ms. Bianco spoke about the activities of the American Bondholders
			 Foundation (ABF) representing the consolidated claims of U.S. citizens who are
			 holders of sovereign bonds issued by the government of China and on which that
			 government has defaulted and continues to evade payment. Ms. Bianco also
			 presented the International Offset Structure enabling countries that have
			 outstanding debts owed to the People’s Republic of China to acquire these bonds
			 discounted from the ABF and then utilize the bonds under full contractual value
			 to extinguish such debts owed to the PRC;
		Whereas on October 30, 2003, Senator Richard Shelby issued
			 a letter endorsing the ABF’s International Offset Structure. Other Members of
			 the House and Senate have issued letters endorsing the same, including the
			 Chairman of the International Relations Committee, Chairman Henry Hyde;
		Whereas in September 2005, the World Bank hosted a special
			 luncheon and invited heads of banks and finance ministers to meet with the ABF
			 to begin communications working towards reducing foreign governments’ debts
			 owed to the PRC through the International Offset Structure presented by the
			 ABF;
		Whereas from June 22–October 31, 2006, Members of the
			 United States Congress issued multiple letters endorsing the ABF’s Offset
			 Structures and supported any entity, whether government or private, to acquire
			 these defaulted bonds discounted from the ABF then utilizing them under full
			 contractual value to extinguish their debts owed to the PRC;
		Whereas in 2006, the People’s Republic of China officially
			 continued to assert its position mandating sovereign immunity protections as
			 evidenced in the case of Marvin Morris v. the People’s Republic of China in the
			 United States District Court for the Southern District of New York, upon which
			 the courts granted;
		Whereas in May 2007, it is estimated that American
			 companies are losing 250 to 300 billion dollars in capital due to China’s
			 intellectual property thefts;
		Whereas participation in the globalized economy requires
			 nations affirm their international trade and treaty obligations through
			 concrete actions, such as those associated with the World Trade Organization
			 (in this resolution referred to as WTO). This was not only the
			 expectation but the clear pre-condition of Congressional support of the
			 People’s Republic of China’s admission to the WTO. Continuing to monitor
			 China’s actions to adhere to international trade and investment laws and
			 practices is a natural oversight responsibility of Congress. The PRC’s
			 recognition and settlement of defaulted obligations is a litmus test of their
			 overall good economic intentions. The initiative of the ABF in taking on the
			 settlement of the defaulted bonds, pursued in a manner consistent with
			 recognized international standards, is helping to reinforce the multilateral
			 system where nations trade and invest globally. Without effective enforcement
			 of accepted norms of international trade and commerce, the global financial
			 system is placed in jeopardy;
		Whereas the PRC continues to have open and unfettered
			 access to all U.S. capital markets while at the same time continuing its
			 practices of exclusionary settlement, discriminatory payments, selective
			 default, and rejection of the successor government doctrine of settled
			 international law; and
		Whereas to preserve the integrity of public debt contracts
			 and enhance financial markets discipline and transparency for all participants,
			 and consistent with the terms and conditions established with the People’s
			 Republic of China’s entry into the World Trade Organization, specifically the
			 PRC’s acknowledgment and acceptance to be a financially responsible trading
			 partner and to be economically responsible; and with substantial evidence
			 confirming that the PRC has not complied with the terms and conditions with
			 accepted conventions of international law including the terms and conditions of
			 the aforementioned: Now, therefore, be it
		
	
		That Congress hereby recommends that
			 the People’s Republic of China be denied access to all U.S. capital markets
			 until such time as the PRC fully complies with the terms and conditions of the
			 WTO Agreement and fully honors repayment of its outstanding defaulted public
			 debts owed to United States citizens consistent with the efforts of the
			 American Bondholders Foundation.
		
